NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR EDWARD EZOR,                             No. 20-55706

                Plaintiff-Appellant,            D.C. No. 2:19-cv-09804-JVS-AGR

 v.
                                                MEMORANDUM*
MAUREEN DUFFY-LEWIS; DOES, 1
through 10, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Arthur Edward Ezor appeals pro se from the district court’s order dismissing

his 42 U.S.C. § 1983 action against the judge presiding over his California state

court action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010). We affirm.

      The district court properly dismissed Ezor’s action on the basis of Eleventh

Amendment and judicial immunity. See Mireles v. Waco, 502 U.S. 9, 11-12

(1991) (discussing judicial immunity and its limited exceptions); Ass’n des

Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th Cir.

2013) (discussing Eleventh Amendment immunity).

      The district court did not abuse its discretion in dismissing Ezor’s complaint

without leave to amend because amendment would have been futile. See Chappel

v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard

of review and explaining that dismissal without leave to amend is proper when

amendment would be futile).

      The district court did not abuse its discretion in denying Ezor’s motion to

recuse District Judge Selna and Magistrate Judge Rosenberg because Ezor failed to

demonstrate that a reasonable person would believe that either judges’ impartiality

could be questioned. See United States v. Hernandez, 109 F.3d 1450, 1453-54 (9th

Cir. 1997) (setting forth standard of review and discussing standard for recusal

under 28 U.S.C. §§ 144 and 455).




                                         2                                    20-55706
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-55706